Exhibit 10.1

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

This Sixth Amendment to Credit Agreement (this “Amendment”) is entered into
effective as of the 1st day of June, 2017 by and among Gran Tierra Energy
International Holdings Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (“Borrower”), Gran Tierra Energy
Inc., a corporation duly formed and existing under the laws of the State of
Delaware (f/k/a Gran Tierra Energy Inc., a corporation duly formed and existing
under the laws of the State of Nevada, “Parent”), The Bank of Nova Scotia, as
administrative agent (“Administrative Agent”) and Lenders party hereto.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Parent, Administrative Agent, and Lenders are parties to that
certain Credit Agreement dated as of September 18, 2015 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”) (unless otherwise defined herein, all terms used herein with their
initial letter capitalized shall have the meaning given such terms in the Credit
Agreement as amended by this Amendment);

 

WHEREAS, pursuant to the Credit Agreement, Lenders have made certain Loans to
Borrower and provided certain other credit accommodations to Borrower;

 

WHEREAS, Borrower has requested that Administrative Agent and Lenders enter into
this Amendment to amend the Credit Agreement to, among other things, exclude
cash collateralized Letters of Credit from the definition of “Total Debt” and to
reaffirm Shell Colombia S.A. as an Eligible Buyer and to amend the pricing for
Letters of Credit;

 

WHEREAS, the Lenders have agreed to increase the Borrowing Base from
$250,000,000.00 to $300,000,000.00, which redetermination of the Borrowing Base
shall constitute the May 1, 2017 Scheduled Redetermination of the Borrowing
Base;

 

WHEREAS, Administrative Agent, Borrower and Lenders have agreed to enter into
this Amendment to amend the Credit Agreement as more particularly set forth
herein;

 

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower,
Administrative Agent and Lenders hereto hereby agree as follows:

 

Section 1.      Amendments. In reliance on the representations, warranties,
covenants and agreements contained in this Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 3 hereof, the
Credit Agreement shall be amended, effective as of the Sixth Amendment Effective
Date, as follows:

 

1.1           New Definitions. Section 1.02 of the Credit Agreement is hereby
amended by inserting the following definitions thereto in appropriate
alphabetical order:

 



1 

 

 

“Financial Letter of Credit” means a stand-by Letter of Credit if it serves as a
payment guarantee of the Borrower’s financial obligations and is treated as a
direct credit substitute in the Administrative Agent’s reasonable opinion.

 

“Performance Letter of Credit” means any Letter of Credit that is not a
Financial Letter of Credit.

 

“Sixth Amendment Effective Date” means June 1, 2017.

 

1.2           Amended and Restated Definition. Section 1.02 of the Credit
Agreement is hereby amended by amending and restating the definition of “Total
Debt” in its entirety to read in full as follows:

 

“Total Debt” means, at any date, all Debt of the Parent and the Consolidated
Restricted Subsidiaries on a consolidated basis of the type described in clauses
(a), (b), (d), (e), (g), (k), (l) and (m) of the definition of “Debt”; provided
that (a) Debt of the type described in clause (g) shall only be considered
“Total Debt” to the extent that such guaranty covers Debt of the type described
in clauses (a), (b), (d), (e), (k), (l) or (m) of the definition of “Debt” and
(b) Debt of the type described in clause (b) shall not be considered “Total
Debt” to the extent that such Debt has been cash collateralized; provided that
the Parent shall, upon request by the Administrative Agent, provide the
Administrative Agent executed copies of the definitive documentation relating to
any such cash collateralization.

 

1.3           Amendment to Definition. Section 1.02 of the Credit Agreement is
hereby amended by amending the definition of “Eligible Buyer” by deleting “and
(f)” and inserting in lieu thereof “(f) Shell Colombia S.A., (g) Trafigura Pte
Ltd, (h) C.I. Trafigura Petroleum Colombia S.A.S. and (i)”.

 

1.4           Amendment to Section 3.05(b)(i) of the Credit Agreement. Section
3.05(b)(i) of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

 

(i) to the Administrative Agent for the account of each Revolving Credit Lender
a participation fee with respect to its participations (A) in Financial Letters
of Credit Letters of Credit, which shall accrue at a rate equal to the
Applicable Margin used to determine the interest rate applicable to Eurodollar
Loans on the average daily amount of such Revolving Credit Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date of this Agreement to but excluding
the later of the date on which such Revolving Credit Lender’s Commitment
terminates and the date on which such Revolving Credit Lender ceases to have any
LC Exposure and (B) in Performance Letters of Credit, which shall accrue at a
rate equal to sixty-six and two-thirds percent (66 2/3%) of the Applicable
Margin used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Revolving Credit Lender’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the date of this Agreement to but excluding the later
of the date on which such Revolving Credit Lender’s Commitment terminates and
the date on which such Revolving Credit Lender ceases to have any LC Exposure,

 



2 

 

 

Section 2.      Redetermination of Borrowing Base. The Lenders hereby agree that
for the period from and including the Sixth Amendment Effective Date, but until
the next Scheduled Redetermination Date, the next Interim Redetermination Date
or the next adjustment to the Borrowing Base under Section 2.08(e), Section
2.08(f) or Section 9.11(d) of the Credit Agreement, whichever occurs first, the
amount of the Borrowing Base shall be increased from $250,000,000 to
$300,000,000, which redetermination of the Borrowing Base shall constitute the
May 1, 2017 Scheduled Redetermination of the Borrowing Base. This Section 2
constitutes the New Borrowing Base Notice for the May 1, 2017 Scheduled
Redetermination.

 

Section 3.      Conditions Precedent. This Amendment shall be effective on the
date that each of the following conditions precedent is satisfied or waived in
accordance with Section 12.02 of the Credit Agreement (the “Sixth Amendment
Effective Date”):

 

3.1           Counterparts. Administrative Agent shall have received from
Lenders, Parent and Borrower, counterparts (in such number as may be requested
by Administrative Agent) of this Amendment signed on behalf of such Persons.

 

3.2              Upfront Fee. The Administrative Agent shall have received, for
the ratable account of each of the Lenders party to this Sixth Amendment
(including, without limitation, The Bank of Nova Scotia) upfront fees (the
“Upfront Fees”) in an aggregate amount of $113,631.00.

 

3.3              Expenses. Borrower shall have paid to Administrative Agent any
and all expenses payable to Administrative Agent (including counsel of
Administrative Agent) or Lenders pursuant to or in connection with this
Amendment or as required by the Credit Agreement.

 

3.4           No Default/No Event of Default/No Borrowing Base Deficiency. No
Default or Event of Default shall have occurred and be continuing and no
Borrowing Base Deficiency shall exist.

 



3 

 

 

Section 4.      Reaffirmation of Loan Documents by Parent. Parent hereby
ratifies, confirms, and acknowledges that its obligations under the Credit
Agreement and each other Loan Document are in full force and effect and that
Parent continues to unconditionally and irrevocably, jointly and severally,
guarantee the full and punctual payment, when due, whether at stated maturity or
earlier by acceleration or otherwise, of all of the Secured Obligations, as such
Secured Obligations may have been amended by this Amendment pursuant to the
Guaranty Agreement. Parent hereby acknowledges that its execution and delivery
of this Amendment does not indicate or establish an approval or consent
requirement by Parent in connection with the execution and delivery of
amendments to the Credit Agreement or any of the other Loan Documents.

 

Section 5.      Representations and Warranties of Parent and Borrower. To induce
Lenders and Administrative Agent to enter into this Amendment, Parent and
Borrower each hereby represents and warrants to Lenders and Administrative Agent
as follows:

 

5.1           Reaffirm Existing Representations and Warranties. Each
representation and warranty of Parent or Borrower, as applicable, contained in
the Credit Agreement and the other Loan Documents is true and correct in all
material respects (except to the extent any such representation or warranty is
qualified by materiality or Material Adverse Effect, in which case it shall be
true and correct in all respects) on the date hereof after giving effect to the
amendments set forth herein, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (except to the extent any such representation or warranty is
qualified by materiality or Material Adverse Effect, in which case it shall be
true and correct in all respects) as of such specified earlier date.

 

5.2           Due Authorization; No Conflict. The execution, delivery and
performance by Parent and Borrower of this Amendment are within Parent’s or
Borrower’s, as applicable, corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder or shareholder action
(including, without limitation, any action required to be taken by any class of
directors of Parent or Borrower or any other Person, whether interested or
disinterested, in order to ensure the due authorization of this Amendment). The
execution, delivery and performance by Parent and Borrower of this Amendment (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other third Person (including
shareholders or any class of directors, whether interested or disinterested, of
Parent, Borrower or any other Person), nor is any such consent, approval,
registration, filing or other action necessary for the validity or
enforceability of this Amendment, except such as have been obtained or made and
are in full force and effect other than those third party approvals or consents
which, if not made or obtained, would not cause a Default hereunder, could not
reasonably be expected to have a Material Adverse Effect or do not have an
adverse effect on the enforceability of this Amendment, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of any Credit Party or any order of any Governmental Authority, (c)
will not violate or result in a default under any Material Document or any
indenture, agreement or other instrument binding upon Borrower or any other
Credit Party or its Properties, or give rise to a right thereunder to require
any payment to be made by any Credit Party, and (d) will not result in the
creation or imposition of any Lien on any Property of Borrower or any other
Credit Party (other than the Liens created by the Loan Documents).

 



4 

 

 

5.3           Validity and Enforceability. This Amendment constitutes a legal,
valid and binding obligation of Parent and Borrower, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

5.4           Acknowledgment of No Defenses. Parent and Borrower each
acknowledges that it has no defense to (a) Borrower’s obligation to pay the
Obligations when due, or (b) the validity, enforceability or binding effect
against Borrower or any other Credit Party of the Credit Agreement or any of the
other Loan Documents (to the extent a party thereto) or any Liens intended to be
created thereby.

 

Section 6.      Miscellaneous.

 

6.1           Reaffirmation of Loan Documents. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect. This Amendment
shall not limit or impair any Liens securing the Obligations, each of which are
hereby ratified, affirmed and extended to secure the Obligations as it may be
increased pursuant hereto. This Amendment constitutes a Loan Document.

 

6.2           Parties in Interest. All of the terms and provisions of this
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

6.3           Counterparts. This Amendment may be executed in counterparts,
including, without limitation, by electronic signature, and all parties need not
execute the same counterpart. Facsimiles or other electronic transmissions (e.g.
pdfs) of such executed counterparts shall be effective as originals.

 

6.4           Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF
THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE
PARTIES.

 

6.5           Headings. The headings, captions and arrangements used in this
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Amendment, nor affect the
meaning thereof.

 

6.6           Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.

 



5 

 

 

[Signature Pages Follow]

 

6 

 

 

BORROWER: gran tierra energy international holdings ltd.           By: /s/
Adrian Coral Pantoja   Name: Adrian Coral Pantoja   Title: Director

 

 

PARENT: GRAN TIERRA ENERGY INC.           By: /s/ Adam Smith   Name: Adam Smith
  Title: Treasurer

 

 

Signature Page – Sixth Amendment

 

 

ADMINISTRATIVE AGENT:   THE BANK OF NOVA SCOTIA,           By:   /s/ Clement Yu
  Name: Clement Yu   Title: Director               By:   /s/ Ryan Moonilai  
Name:   Ryan Moonilai   Title: Analyst

 

 

Signature Page – Sixth Amendment

 

 

 

LENDERS: THE BANK OF NOVA SCOTIA, as a Lender           By:   /s/ Jabar J. Singh
  Name: Jabar J. Singh   Title: Director, International Banking              
By:   /s/ Enrique Lopez   Name: Enrique Lopez   Title: Vice-President,
International Banking

 

 

Signature Page – Sixth Amendment

 

 

 

  SOCIÉTÉ GÉNÉRALE,   as a Lender             By:   /s/ Max Sonnonstine   Name:
Max Sonnonstine   Title: Director

 

 

Signature Page – Sixth Amendment

 

 

 

  HSBC Bank Canada,   as a Lender           By: /s/ Dieter Stefely   Name:
Dieter Stefely   Title: Director, Banking         By: /s/ Adam Lamb   Name: Adam
Lamb   Title: Vice-President, Global Banking

 

 

Signature Page – Sixth Amendment

 

 

 

  Export Development Canada,   as a Lender               By: /s/ Tristan
Glynn-Morris   Name: Tristan Glynn-Morris   Title: Senior Associate, Structured
and Project Finance         By: /s/ Frank Kelly   Name: Frank Kelly   Title:
Director, Extractive Industries, Structured and Project Finance

 

 

Signature Page – Sixth Amendment

 

 

  Natixis, New York Branch,   as a Lender             By: /s/ David Pershad  
Name: David Pershad   Title: Managing Director         By:   /s/ Paul Goncharoff
  Name: Paul Goncharoff   Title: Vice President

 

 

Signature Page – Sixth Amendment

 

 

   Royal Bank of Canada,   as a Lender               By: /s/ Maria E. Hushovd  
Name: Maria E. Hushovd   Title: Authorized Signatory



 

 

Signature Page – Sixth Amendment





 

 